Title: 11th.
From: Adams, John Quincy
To: 


       This forenoon, I took a ride with Mr. Shaw, to see my classmate Welch, who lives about four miles from hence. After I return’d, I called in, at Mr. Bartlett’s, where I found Mr. and Mrs. Dalton, with their two eldest daughters, and Miss Hazen. They all dined at Mr. White’s, and in the afternoon all returned to Mr. Dalton’s seat at Newtown. The eldest daughter is very much as she was two years ago, blooming as a rose, and, they say, in a fair way to be married. The younger has grown since I last saw her, and appears to better advantage. Miss Hazen appears to have altered but very little since the Time when I lived here with her: she is indeed now two years older, and must necessarily possess more prudence and steadiness; but her manners are still the same. I passed the evening with White and returned home just before 9.
      